Citation Nr: 0504090	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  98-16 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
compression fracture of the body of C5, currently rated 30 
percent disabling. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Washington, DC.  In an April 2000 decision, the 
Board granted an increased rating for the residuals of a 
compression fracture of the body of C5 from 20 to 30 percent, 
but denied a rating in excess of 30 percent for this 
disability.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
order dated February 2, 2001, the Court vacated the April 
2000 Board decision not to grant an evaluation in excess of 
30 percent, and granted a Joint Motion for Remand (First 
Joint Motion).  

Additional argument from the veteran's attorney was received 
at the Board in July 2001.  A September 2001 Board Remand 
returned this case to the RO for further development.  In 
September 2003 the Board issued a new decision on the claim.  
The veteran timely appealed that decision to the Court, and 
the Court by an October 2004 Order approved another Joint 
Motion for Remand (Second Joint Motion), vacating the 
September 2003 Board decision and requiring further 
development and review by the Board as agreed upon by the 
parties to that Second Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As was noted in the Second Joint Motion, in a November 2001 
VA examination report, for an examination conducted at the 
Washington VA Medical Center (VAMC), the examiner noted that 
the veteran had been seen at that facility in November 1999, 
February 2001, and July 2001, for treatment for complaints 
referable to his neck, including radiating pain.  As further 
noted in the Second Joint Motion, the claims folder does not 
contain records of treatment of the veteran subsequent to 
1998, and hence those subsequent treatment records, which may 
have been pertinent to the claim, were not considered in 
adjudication of the claim.  

In view of the October 2004 Court Order and the associated 
Second Joint Remand, the case must undergo the additional 
development of obtaining and associating with the claims 
folder the above-mentioned VA treatment records subsequent to 
1998.  As the Board is remanding the case to the RO for such 
development, the RO must then review the claim again, based 
on such received VA treatment records.  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  It was also asserted in the brief of 
the veteran's representative that the most recent examination 
was incomplete or inadequate.  As noted below, additional 
examination is indicated, and this matter is for initial RO 
review.

Additionally, as alluded to by the veteran's representative 
in his January 2005 submitted statements, disorders of the 
cervical spine are subject to the rating criteria set forth 
at Diagnostic Codes 5235 to 5243, which were revised 
effective September 26, 2003.  38 C.F.R. § 4.71a (2004).  
Accordingly, a new VA examination and appropriate ratings for 
these disorders based on these new criteria are also in 
order.  Under such circumstances, the regulation as it 
existed prior to the change is applicable to the veteran's 
claim for the period prior to September  26, 2003, and the 
revised regulation is applicable from September 26, 2003 
forward.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
The veteran is to be advised of applicable regulatory 
criteria for his increased rating claim in each case.  

Accordingly, the case is remanded for the following:

1.  The RO must obtain from the 
Washington VAMC copies of all VA 
treatment records from 1998 to the 
present, including the as-yet-unobtained 
records of treatment in November 1999, 
February 2001, and July 2001, as noted 
in the body of this remand.  All records 
and responses received should be 
associated with the claims folder.  

2.  Thereafter, the veteran should be 
afforded another VA orthopedic 
examination to assess the nature and 
severity of his residuals of a 
compression fracture of the body of C5.  
The claims folders are to be made 
available for the examiner to review for 
the examination.  In accordance with the 
latest AMIE worksheets for rating 
disorders of the spine including the 
cervical spine, the examiner is to 
provide a detailed review of the 
veteran's pertinent medical history, 
current complaints and the nature and 
extent of any residuals of a compression 
fracture of the body of C5 and 
associated radiculopathy.  This should 
include review of the VA examination 
report dated in November 2001, and 
subsequent treatment records.

3.  Thereafter, and following any 
other appropriate development, the RO 
must readjudicate the appealed claim.  
Changes in regulatory criteria for 
spine disorders should also be 
reflected, to the extent applicable, 
in the adjudication.  Kuzma.  If the 
determination remains to any extent 
adverse to the veteran, he and his 
representative must be provided a 
supplemental statement of the case 
which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should then be 
afforded the applicable time to 
respond.  Particular attention must 
be afforded to ensuring that the 
veteran has been provided complete 
notice of what VA will do and what he 
must do.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The case must 
then be returned to the Board for 
compliance with the October 2004 
Court Order approving the Joint 
Motion.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




